Citation Nr: 0303326	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  02-22 007	)	DATE
	)
	)              

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel




INTRODUCTION

The veteran had active service from May 25, 1943 to December 
26, 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which confirmed and continued the 30 
percent disability rating for PTSD. 


FINDING OF FACT

The veteran's PTSD is manifested by mood disturbances such as 
depression; recurrent and intrusive war-related thoughts; 
severe nightmares; flashbacks; exaggerated startle response; 
chronic sleep disturbances, all resulting in moderate social 
and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 50 percent, and no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155 and 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 
and 4.130, Diagnostic Code 9411 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and social security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC), together 
have adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  Furthermore, in December 
2001 the RO sent a letter to the veteran explaining the VCAA 
and telling the veteran what additional evidence was needed.  
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that the veteran was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to VA's duty to assist the veteran, the veteran 
has not indicated receiving treatment for PTSD outside of VA 
facilities.  During the 2002 VA examination, the veteran 
related receiving treatment in general at VA for the past two 
or three years.  VA outpatient treatment records covering 
that period were associated with the file.  There is no 
indication that additional treatment records exist.  The duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the claimant.  
Where the evidence of record does not reflect the current 
state of the claimant's disability, a VA examination must be 
conducted.  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran an appropriate VA examination in 
2002.  There is no objective evidence indicating that there 
has been a material change in the severity of his PTSD since 
he was last examined.  There are no records suggesting an 
increase in disability has occurred as compared to the last 
VA examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  See also VAOPGCPREC 11-95 (the duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  

B.  Legal Analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions; the reports of VA 
examinations conducted in February 1999 and January 2002; and 
VA outpatient treatment records dated from May 1999 to 
October 2002.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The Board will summarize the relevant 
evidence where appropriate. 

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 30 percent disability rating requires:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  

A 50 percent disability rating requires:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.


Upon VA examination in January 2002, a Global Assessment of 
Functioning (GAF) score of 40 was assigned.  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 31-40 contemplates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., a depressed individual avoids friends, 
neglects family, and is unable to work; a child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  DSM-IV at 44-47.

The criteria for a 30 percent disability rating contemplate 
that a claimant is generally functioning satisfactorily with 
routine behavior, self-care, and normal conversation.  This 
is clearly not the veteran's situation.  Having carefully 
considered the evidence of record, the Board finds that the 
veteran's PTSD symptoms more closely approximate the criteria 
for a 50 percent rating.

In this regard, the evidence portrays the veteran's PTSD 
symptoms as primarily consisting of chronic sleep problems 
with interruptions and nightmares; and recollections of war 
events in flashbacks, intrusive thoughts and memories.  The 
veteran's psychiatric symptoms also include feelings of 
depression, but these are not too severe, since testing 
during the 2002 VA examination showed he was without 
significant depression.  The veteran also has difficulty in 
establishing and maintaining effective social relationships, 
as evidenced by his multiple marriages.  

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  He does not exhibit many 
of the symptoms associated with a 50 percent rating.  His 
affect and speech have been normal.  Any cognitive impairment 
is due to age, not PTSD, according to the VA examiner.  There 
are no indications of impaired judgment.  However, the Board 
must consider that the PTSD symptomatology such as nightmares 
and intrusive thoughts appears to be fairly disabling to him.  
Those symptoms must be considered under Mauerhan, even though 
not enumerated in VA's rating criteria. 

The Board concludes that the objective medical evidence and 
the veteran's statements regarding his symptomatology shows 
disability that more nearly approximates that which warrants 
the assignment of a 50 percent disability rating.  See 
38 C.F.R. § 4.7.  Although he is able to function reasonably 
well in society, the veteran's PTSD symptoms alone are 
clearly disabling to him to a greater degree, and a 50 
percent disability rating is warranted.  This conclusion is 
supported by the fact that the 2002 VA examiner classified 
the severity of the veteran's PTSD as severe and assigned a 
GAF score of 40, indicative of major impairment in several 
areas, such as family relations, judgment, thinking, or mood.  
The examiner also noted that the veteran has interpersonal 
and social problems.

Accordingly, resolving any reasonable doubt in the veteran's 
favor, the Board finds that he met the requirements for a 50 
percent schedular rating.  The Board considered assigning the 
veteran a rating higher than 50 percent, but the 
preponderance of the evidence is against assignment of such a 
rating.  He meets none of the criteria for a rating higher 
than 50 percent.  For example, he has never exhibited 
impairment in thought processes or communication.  He does 
not experience psychotic symptoms such as delusions or 
hallucinations, and he has not exhibited inappropriate 
behavior.  He maintains impulse control, and judgment is not 
impaired.  Despite his mood disturbances, there is no history 
of assaultive behavior.  His personal hygiene is appropriate.  
He is not socially isolated, since he reported going to 
restaurants with his wife to socialize.  More importantly, he 
does not have total social and occupational impairment.  He 
does have deficiencies in these areas, as discussed above, 
but the fact remains that he has been able to maintain a 
lengthy marriage despite his psychiatric symptoms.  He is 
demonstrably able to maintain close relationships.  As for 
employment, it appears that he has retired due to his age, 
and he reports no occupational difficulties due to 
psychiatric symptomatology.  Therefore, a higher rating is 
not warranted.


ORDER

Entitlement to a disability rating of 50 percent, and no 
higher, for post-traumatic stress disorder (PTSD) is granted, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.



		
	Michelle L. Kane
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

